          Case 2:17-cv-00670-TLN-AC Document 45 Filed 02/11/21 Page 1 of 1


1
2
3
4
                           UNITED STATES DISTRICT COURT
5
                          EASTERN DISTRICT OF CALIFORNIA
6
7
     KELLIE GADOMSKI,                            Case No.: 2:17-cv-670-TLN-AC
8    INDIVIDUALLY AND ON
9    BEHALF OF ALL OTHERS                        ORDER DISMISSING
     SIMILARLY SITUATED,                         PLAINTIFF’S INDIVIDUAL
10                                               CLAIMS WITH PREJUDICE; AND,
11                   Plaintiffs,                 THE CLAIMS OF THE PUTATIVE
                                                 CLASS MEMBERS WITHOUT
12                       v.                      PREJUDICE
13
     EQUIFAX INFORMATION                         HON. TROY L. NUNLEY
14   SERVICES, LLC,
15
                      Defendant.
16
17
18          Based upon the Parties’ Stipulation, and good cause, this Court hereby

19   orders Plaintiff’s individual claims to be dismissed with prejudice and the claims

20   of the putative class members to be dismissed without prejudice. Each party to

21   bear their own attorneys’ fees and costs.

22
23   IT IS SO ORDERED.

24
25   Dated: February 10, 2021
                                                         Troy L. Nunley
26                                                       United States District Judge

27
28
     Case No.: 2:17-cv-670-TLN-AC                Gadomski, et al. v. Equifax Information Services, LLC
